DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.

Election/Restrictions
Claims 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/19/2021.

Response to Amendment
The amendment filed on 6/3/2022 has been entered. Claims 1-2, 7-9, 12-18, 26-27, 29-32, 37-41, and 46-47 are currently amended.  Claims 3-6, 10-11, 19-25, 28, 35-36, 42-45, and 48-50 have been cancelled.  Claims 1-2, 7-9, 12-18, 26-27, 29-34, 37-41, and 46-47 are pending with claims 31-34 withdrawn from consideration.  Claims 1-2, 7-9, 12-18, 26-27, 29-30, 37-41, and 46-47 are under examination in this office action.

Response to Arguments
Applicant's argument, filed on 6/3/2022, with respect to claim objections has been fully considered and is persuasive.  The claim objection is withdrawn.

Applicant's argument, filed on 6/3/2022, with respect to the 112(b) rejection has been fully considered and is persuasive.  The previous 112(b) rejection is withdrawn.

Applicant's argument, filed on 6/3/2022, with respect to the 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art Tang does not disclose or suggest a composition in which a fire-class additive "has an onset of endothermic decomposition temperature that is within 50°C of the onset of thermal decomposition temperature of the silica-based aerogel framework that is reinforced with the OCMF material," as recited in amended claim 1. Nor does Tang disclose or suggest a composition in which a fire-class additive "a second exothermic heat of decomposition that is at least 30% of the first exothermic heat of decomposition," as recited in amended claim 2.
In response, Tang teaches hydrated aluminum oxide and kaolin [0134] for fire retardation [0110], meeting the claimed endothermic fire-class additive because these are evidenced by the applicant as examples of the fire-class additives [0174 spec.].  The claimed onset of endothermic decomposition temperature and exothermic heat of decomposition is a property of the fire-class additive.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since the prior art teaches the same fire-class additive, the properties of onset of endothermic decomposition temperature and exothermic heat of decomposition are prima facie obvious.

Applicant's argument, filed on 6/3/2022, with respect to the double patenting rejection has been fully considered but is not persuasive.
Applicant made argument that a terminal disclaimer will be filed to overcome the double patenting rejection.  Since the terminal disclaimer is not filed, the double patenting rejection remains.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, 9, 14-18, 26-27, 29-30, 37-41, 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 20090029147 A1).
Regarding claim 1, Tang teaches reinforced aerogel composite [abstract] comprising silica aerogel matrix and an open cell foam component that is a polyurethane foam [0019].  The examiner submits that the silica aerogel matrix meets the claimed silica-based aerogel framework; and the polyurethane open cell foam meets the claimed organic open cell microporous framework (OCMF) because the polyurethane is a foam and is evidenced by the applicant as a preferred example of OCMF [0068 spec.].
Tang teaches converting the silanol group into a hydrophobic group for the aerogel [0162].  Thus, one of ordinary skill would expect the final silica-based aerogel comprises at least one hydrophobic-bound silicon.
Tang teaches hydrated aluminum oxide and kaolin [0134] for fire retardation [0110], meeting the claimed endothermic fire-class additive because these are evidenced by the applicant as examples of the fire-class additives [0174 spec.].  It would have been obvious to one of ordinary skill in the art at the time of filing to select any of these materials in Tang’s composite, as they are expressly disclosed as being useful as a filler. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.
 Tang teaches that aerogel-open cell foam composite has a thermal conductivity of less than about 25 mW/mK, and less than about 20 mW/mK [0020], falling within the claimed 30 mW/mK or less.  
Tang is silent about the claimed liquid water uptake and heat of combustion.  However, “[W]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01.
The applicant discloses the manufacturing steps of mixing the silica gel precursor, a solvent, optionally a catalyst, a fire-class additive, with an OCMF, allowing the solution to transfer into a gel, and extracting a portion of the solvent from the gel to obtain an aerogel material [0018 spec.]. 
Tang teaches the manufacturing steps of mixing the gel precursors, the open cell foam, and the fillers, and extracting the solvent to dry the gel [0029-0030].  The examiner submits that Tang’s method is substantially identical to the current invention.
Since Tang teaches substantially identical composition and method, the claimed liquid water uptake and heat of combustion are obvious.
Tang is silent about the OCMF material having an onset of thermal decomposition temperature.  However, the onset of thermal decomposition temperature is inherent to the same OCMF material of Tang.
Tang is silent about the claimed onset of endothermic decomposition temperature of the fire-class additive being within 50 °C of the onset of thermal decomposition temperature of the silica-based aerogel framework.  However, this limitation is a property of the reinforced aerogel composition and is determined by the composition of the silica-based aerogel framework and the fire-class additive.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since the prior art teaches the same composition of the silica-based aerogel framework reinforced with the OCMF material and fire-class additive, the claimed property of onset of endothermic decomposition temperature is prima facie obvious.

Regarding claim 2, Tang teaches the open cell foam has density of less than 0.05 g/cc [0061], or less than about 50 kg/m3 as determined by the examiner, overlapping the claimed density of between 2 kg/m3 and 25 kg/m3.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Tang is silent about the OCMF material having a first exothermic heat of decomposition.  However, the exothermic heat of decomposition is inherent to the same OCMF material of Tang.
Tang is silent about the claimed second exothermic heat of decomposition being at least 30% of the first exothermic heat of decomposition.  However, this limitation is a property of the reinforced aerogel composition and is determined by the composition of the silica-based aerogel framework and the fire-class additive.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since the prior art teaches the same composition of the silica-based aerogel framework reinforced with the OCMF material and fire-class additive, the claimed property of exothermic heat of decomposition is prima facie obvious.
The rest of the claimed limitations are rejected as in claim 1 rejection stated above.

Regarding claim 7, Tang teaches fire-class additive as a filler as stated in claim 1 rejection above.  Tang further teaches less than about 50% of metal silicate fillers in the aerogel composites [0107].  It would have been obvious to include fire-class additive fillers in amounts of less than about 50% because this range is shown to be suitable for equivalent fillers like metal silicates.  The less than about 50% overlaps the claimed about 5-70%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 9, Tang teaches the open cell foam can be a sheet material [0030-0031 and Fig. 1].

Regarding claim 14, Tang is silent about the claimed percent OCMF material in the composition.  However, one of ordinary skill in the art would at once recognize that the percent OCMF material incorporated into the aerogel composite will directly affect the reinforcing property of the final product.  When there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Tang recognizes a design need (fragile structure in aerogels) [0009] that is solved by an identified and predictable solution (reinforcing aerogel with open cell foam) [0015].  It would have been obvious to one of ordinary skill in the art at the time of filing to determine through routine experimentation the optimum percent open cell foam in order to achieve an acceptable degree of reinforcement, thereby arriving at the claimed range.  See MPEP 2144.05(II). 

Regarding claims 15-17, Tang is silent about the claimed percent hydrophobic silicon-bond content in the composition.  However, one of ordinary skill in the art would at once recognize that the hydrophobic silicon-bond content will directly affect the hydrophobicity of the final product.  When there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Tang recognizes a design need to improve hydrophobicity that is solved by an identified and predictable solution (reacting a hydroxy moiety of a silanol group present on a surface of the wet-gel compound with a functional group of a hydrophobing agent to thereby convert the silanol group into a hydrophobic group of the hydrophobicity-imparting agent) [0162].  It would have been obvious to one of ordinary skill in the art at the time of filing to determine through routine experimentation the optimum the percent hydrophobic silicon-bond content in order to achieve an acceptable degree of hydrophobicity, thereby arriving at the claimed range.  See MPEP 2144.05(II).

Regarding claim 18, the claimed heat of combustion is necessarily present in Tang’s composition for the reasons discussed in claim 1 rejection.

Regarding claims 26-27, 29-30, Tang is silent about the claimed onset of thermal decomposition.  However, “[W]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01.
The applicant discloses the manufacturing steps of mixing the silica gel precursor, a solvent, optionally a catalyst, a fire-class additive, with an OCMF, allowing the solution to transfer into a gel, and extracting a portion of the solvent from the gel to obtain an aerogel material [0018 spec.]. 
Tang teaches the manufacturing steps of mixing the gel precursors, the open cell foam, and the fillers, and extracting the solvent to dry the gel [0029-0030].  The examiner submits that Tang’s method is substantially identical to the current invention.
Since Tang teaches substantially identical composition and method, the claimed onset of thermal decomposition is necessarily present in Tang’s composition for the reasons discussed in claim 1 rejection.

Regarding claims 37, Tang teaches fillers for fire retardation [0110].  The fillers include clays including but not limited to hydrated aluminum oxide and kaolin [0134].  These materials are evidenced by the applicant as fire-class additives [0174 spec.].  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose" In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), MPEP 2144.06.I).  Since Tang recognized hydrated aluminum oxide and kaolin etc. as equivalents for the same fire retardation purpose, one of ordinary skill would be able to combine these to have two fire-class additives in the same composition.
The onset of endothermic decomposition is a property of the fire-class additive.  Since Tang uses the same fire-class additive, the claimed onset of endothermic decomposition is inherent.

Regarding claims 41, 46-47, Tan is silent about the claimed physical properties.  However, “[W]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01.
The applicant discloses the manufacturing steps of mixing the silica gel precursor, a solvent, optionally a catalyst, a fire-class additive, with an OCMF, allowing the solution to transfer into a gel, and extracting a portion of the solvent from the gel to obtain an aerogel material [0018 spec.]. 
Tang teaches the manufacturing steps of mixing the gel precursors, the open cell foam, and the fillers, and extracting the solvent to dry the gel [0029-0030].  The examiner submits that Tang’s method is substantially identical to the current invention.
Since Tang teaches substantially identical composition and method, the claimed onset of endothermic decomposition of the fire-class additives in the composition or the onset of thermal decomposition of the rest of the composition without the fire-class additive is either anticipated or obviousness.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 20090029147 A1) as applied to claim 1 above, further in view of Falke et al (US 6034146 A).
Regarding claim 8, Tang teaches open cell foam component that is a polyurethane foam [0019].  One of ordinary skill would understand that melamine can be used for the preparation of polyurethane.  In the same field of endeavor, Falke teaches a flame resistant polyurethane foam comprising melamine [abstract and col.3 line 15-35].  Thus, the polyurethane is melamine based.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tang in view of Falke to include a melamine-based polyurethane as the open cell foam for the benefit of flame resistance; and since Tang expressively states that polyurethane is the open cell foam.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 20090029147 A1) as applied to claim 1 above, evidenced by Gharehbagh et al (“Polyurethane Flexible Foam Fire Behavior”, INTECH, 2012).
Regarding claim 12 and 13, Tang teaches the reinforced aerogel composition and reinforced OCMF composition as applied to claim 1 above.  Tang is silent about the OCMF combustible or flammable property.
Applicant discloses polyurethane as a suitable OCMF [0096 spec.].  Gharehbagh teaches polyurethane flexible foam fire behavior and discloses that polyurethane flexible foams are easily ignited by a small flame source and burn rapidly with a high rate of heat release and smoke and toxic gases. This high flammability of polyurethane flexible foam is related to its cellular and open cell structure and low density of such foams” [page 101 paragraph 3].  This clearly evidenced that polyurethane foam is not a low- flammable material, nor a non-flammable material.  Since Tang teaches a polyurethane as the claimed OCMF as stated above, this limitation is also met by Tang.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-2, 7, 9, 12-18, 26-27, 29-30, 37-41, and 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over USPN 9,868,843; USPN 10,227,472; USPN 10,253,159; USPN 10,233,302 and USPN 10,233,303 in view of Tang et al (US 20090029147 A1).
Regarding claims 1-2, 7, 9, 12-18, 26-27, 29-30, 37-41, and 46-47, USPN ‘843 (claims 18-57); USPN ‘159 (claims 15-25); USPN ‘472 (claims 1-22); USPN ‘303 (claims 1-33); and USPN ‘302 (claims 16-26) recite aerogels having the claimed properties.
These references do not recite the claimed feature of a fire class additive. Tang teaches hydrated aluminum oxide and kaolin [0134] for fire retardation [0110], meeting the claimed endothermic fire-class additive because these are examples of the fire-class additives disclosed by the applicant [0174 spec.].  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add a fire class additive to the aerogels of any of the aforementioned patents with the motivation of fire and smoke retardation as taught by Tang.
These references do not recite the claimed feature of an OCMF. Tang teaches polyurethane open cell foam meets the claimed OCMF as stated in 103 rejection.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add an OCMF to the aerogels of any of the aforementioned patents with the motivation of reinforcing the composition (Tang [0030]).
Claims 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over USPN 9,868,843; USPN 10,227,472; USPN 10,253,159; USPN 10,233,302 and USPN 10,233,303 in view of Tang et al (US 20090029147 A1) as applied above, further in view of Falke et al (US 6034146 A).
The references are silent as to the OCMF material being melamine, urethane based, or reticulated foam. Tang in view of Falke teaches these limitations as stated in the 103 rejection. At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add these limitations to the OCMF material in the reference, since Tang in view of Falke suggests the use of these materials as being suitable for the OCMF material.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767